
	

115 S2090 IS: Municipality Empowerment Mapping Achievement Act of 2017
U.S. Senate
2017-11-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 2090
		IN THE SENATE OF THE UNITED STATES
		
			November 7, 2017
			Mr. Wicker introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To amend the Biggert-Waters Flood Insurance Reform Act of 2012 to make reforms to flood mapping
			 programs, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Municipality Empowerment Mapping Achievement Act of 2017 or the MEMA Act of 2017.
		2.National Flood Mapping Program
 (a)In generalSection 100216 of the Biggert-Waters Flood Insurance Reform Act of 2012 (42 U.S.C. 4101b) is amended—
 (1)in subsection (b)(1)— (A)in subparagraph (A), by striking to— and all that follows through the end of clause (vi) and inserting to all areas of the United States;;
 (B)in subparagraph (B), by striking and at the end; (C)in subparagraph (C), by striking accurate topography and all that follows through the period at the end and inserting current and best remote sensing technology; and; and
 (D)by adding at the end the following:  (D)when appropriate, partner with other Federal agencies and private entities in order to meet the objectives of the program.;
 (2)by redesignating subsection (f) as subsection (g); and (3)by inserting after subsection (e) the following:
					
						(f)Incorporating building-Specific flood risk information
							(1)Establishment
 (A)In generalNot later than 5 years after the date of enactment of the Municipality Empowerment Mapping Achievement Act of 2017, the Administrator, in coordination with, and as recommended by, the Technical Mapping Advisory Council, shall establish a dynamic, database-derived digital display environment for flood hazard risk production and dissemination.
 (B)Consultation with States and communitiesIn designing and constructing the environment under subparagraph (A), the Administrator shall— (i)leverage and partner with States and communities that have successfully implemented the same approach; and
 (ii)consider adopting the techniques and technologies used by States and communities described in clause (i) and applying those techniques and technologies nationwide.
									(2)Digital display
 (A)In generalIn carrying out paragraph (1), the Administrator shall create a digital display prompted through dynamic querying of a spatial, relational building database that may not be publically disseminated and that includes—
 (i)special flood hazard areas and base flood elevations for purposes of lender compliance with the requirements under section 102 of the Flood Disaster Protection Act of 1973 (42 U.S.C. 4012a); and
 (ii)structure-specific flood risk information, including, for each property address— (I)the spatial footprint and elevation of the structure relative to special flood hazard areas and base flood elevations;
 (II)the most current elevation certificate applicable to the property; (III)any letter of map changes;
 (IV)the full risk premium rate estimated for the structure under section 1307(a)(1) of the National Flood Insurance Act of 1968 (42 U.S.C. 4014(a)(1)) based on elevation data;
 (V)the disclosure described in section 1308(l) of the National Flood Insurance Act of 1968 (42 U.S.C. 4015(l)), which shall include—
 (aa)the extent to which, if any, the chargeable premium rate applicable to the property is less than the full risk premium rate under section 1307(a)(1) of that Act (42 U.S.C. 4014(a)(1)); and
 (bb)an explanation of the difference described in item (aa) and the methodology used to rate the property;
 (VI)the estimated cost to repair the structure in the case of damage from floods with recurrence intervals ranging from the 10 percent annual chance event to the 0.2 percent annual chance event;
 (VII)the cost-effectiveness of mitigating the structure using common methods and how the chargeable premium rate would change based on each mitigation method; and
 (VIII)the claims history of the structure, including the amount and date of each loss. (B)Privacy requirementsWith respect to the database described in subparagraph (A), including any data used to create that database, the Administrator may not disseminate the database to—
 (i)the public; or (ii)a private company for use by the private company.
									(3)Database
 (A)In generalThe Administrator shall— (i)develop a spatial, relational database of buildings in the national flood insurance program; and
 (ii)obtain the data necessary to support the digital display created under paragraph (2). (B)DataThe data obtained under subparagraph (A) shall include, at a minimum—
 (i)footprints and elevations (including lowest adjacent grade and first floor) from Light Detection and Ranging (commonly known as LiDAR) data collections or other data collection methods that meet or exceed the standards for buildings, as determined by the Administrator;
 (ii)elevation certificates; (iii)parcel, address, and imagery data necessary for the identification, assessment, and reduction of flood hazards for individual properties;
 (iv)flood insurance rate maps, studies, and supporting data; (v)letters of map change; and
 (vi)any other data that the Administrator determines necessary to collect to meet the objectives of this section.
 (4)Data procurementThe Administrator shall obtain any data necessary to establish the environment under paragraph (1), including by—
 (A)directing communities participating in the national flood insurance program, by regulation, to collect and supply information, including elevation data, for each structure that obtains a construction or other development permit within—
 (i)a special flood hazard area; or (ii)an advisory special flood hazard area adopted by the community;
 (B)issuing guidelines and standards, as determined by the Administrator; (C)partnering with other Federal, State, local, and private stakeholders to the greatest extent possible to obtain and share existing data that meets or exceeds the standards determined by the Administrator under subparagraph (B); and
 (D)contracting with private companies to obtain new LiDAR data collections or elevation certificates. (5)NFIP premium creditThe Administrator shall provide a 1-time premium credit of not more than $500 to a policyholder for the purchase of an elevation certificate.
 (6)Mass letters of map changeIn coordination with States and communities that have successfully implemented a dynamic, database-derived digital display environment for flood hazard risk production and dissemination, the Administrator shall issue guidelines for the adoption and integration into the National Flood Mapping Program of LiDAR-based letter of map amendment approaches.
 (7)Annual reportThe Administrator shall submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives an annual progress report on the implementation of this subsection, which shall include recommendations to reduce the cost and improve the implementation of this subsection..
 (b)Reimbursement authoritySection 1360 of the National Flood Insurance Act of 1968 (42 U.S.C. 4101) is amended by adding at the end the following:
				
 (k)Reimbursement authorityWith respect to any State or local agency that assists the Administrator in carrying out the responsibilities of the Administrator under subsection (a)(2), the Administrator may reimburse the State or local agency for the cost of providing that assistance if the State or local agency, in providing the assistance, complies with—
 (1)any standards established by the Administrator under this section; and (2)the guidance document entitled Guidance for Flood Risk Analysis and Mapping: Physical Map Revision (PMR), published by the Administrator in November 2016..
			
